SENTENCIA
La resolución recurrida en este caso en cuanto elimina el pago de vacaciones regulares de los beneficios margina-les a que tienen derecho los peticionarios como empleados despedidos ilegalmente por el recurrido Municipio de San Juan, no puede prevalecer por ser contraria a la ley del caso. En nuestra sentencia de 28 de enero de 1981 confirmamos la dictada por el tribunal de instancia, en la que expresamente se reconoció el derecho de los empleados aquí recurridos a ser compensados, no sólo en el pago de vacaciones sino, además, en el del Bono de Navidad, en el del Seguro Social, en el de Sistema de Retiro y a los aumentos anuales en los sueldos dejados de percibir. Esta *2sentencia constituye la ley del caso y no puede ser ahora alterada por el tribunal de instancia mediante una resolu-ción emitida con respecto a los cómputos de los pagos individuales.
Se anula el auto en el caso 0-81-189 por haber sido indebidamente expedido.
Se revoca la resolución recurrida en el caso 0-81-195 y se devuelve el caso para el cómputo de las cantidades a ser pagadas a cada uno de los empleados recurrentes y para procedimientos ulteriores.
Así lo pronunció y manda el Tribunal y certifica la Secretaria. El Juez Asociado Señor Negrón García emitió opinión concurrente. El Juez Asociado Señor Díaz Cruz emitió opinión disidente.
(Fdo.) Lady Alfonso de Cumpiano

Secretaria

-0-